DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-23) in the reply filed on 2/2/2022 is acknowledged.
Claims 24 and 25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) first deburring means (claim 1, line 11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) first deburring means (claim 1, line 11) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) first deburring means (claim 1, line 11): Fig 2, deburring device 13, 0025 of US 2020/0346305.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-11 and 14-16 are rejected under 35 U.S.C. 103 as being obvious over Alexin (US 2005/0067133) in view of Evertz (US 2009/0214990).
With respect to the limitations of claim 1, Alexin teaches an automated cutting system for reducing the size of a material by making at least one lateral cut along a Y-direction of the material (Figs 8, 9, slab S, Abstract, 0044, slab handling apparatus…to accommodate the slab slitting), the automated cutting system comprising an apparatus comprising: at least a first support (Figs 1, 3, 4, 6, roller assemblies 30, rollers 35, 0034) adapted to at least partially support the material; at least a first torch arm (Figs 4, 6, 7, ball screw member 78, screw shaft 80, motor 82, 0042) translatable in the Y-direction and supporting at least a first torch (torch 20, 0042) adapted for performing a cutting operation to form a lateral cut in the Y-direction of the material (0046), the first torch emitting a torch flame in a torch direction so as to make a cut in a Z-direction of the material and so that the torch flame produces the lateral cut in a cutting direction in the Y-direction of the material while the material is supported by the first support (0046, claim 19); and at least a first deburring means (Fig 1, deburring devices 64, 74, gantry assembly 62, 0040) associated with the first torch arm (78, 80, 82) and translatable in the Y-direction to perform a first deburring operation by emitting a first oxidizing gas stream that simultaneously removes burrs (deburring device 74 [utilizing for example oxygen provided by a conduit 92, 0046) along the lateral cut produced by the first torch in synchrony with translation of the first torch in the Y- direction as the lateral cut is being produced by the first torch to oxidize the burrs before the burrs solidify (0046, moved in synchronization…to achieve a clean kerf with minimal slag), the first deburring means directing the first oxidizing gas stream in the Y-direction at locations that lead and trail a breakthrough point at which the lateral cut is being generated in the material by the first torch (deburring device 64, 74 directs oxygen at an area surrounding the breakthrough point created by the torch 20 which includes an area leading and trailing the breakthrough point, see figure 2).  
Alexin discloses the claimed invention except for the first deburring means oscillating the first oxidizing gas stream.
However, Evertz discloses the first deburring means oscillating the first oxidizing gas stream (Abstract, 0016, in order to flame burn a metallic surface the oxygen gas guided through a central nozzle of a flame burner is incited to oscillate in such a manner, such that a pulsating oxygen flow exiting the nozzle mouth is formed at the speed of sound, or at supersonic speed) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated cutting system of Alexin having an oxygen deburring means silent to oscillating of the first oxidizing gas stream with the first deburring means oscillating the first oxidizing gas stream of Evertz for the purpose of providing a known oscillating gas stream that result is a substantial savings of oxygen consumption and a smooth surface of the metal piece to be processed via flame scarfing (0016).
With respect to the limitations of claims 7, 8, 11, 14, 15, 17 and 18, Alexin teaches the automated cutting system reduces the size of by making the lateral cut along the Y-direction of the material while the material is stationary (Figs 1, 8, 9, 0046); the first support (right roller assembly 30, roller 35) is located at a first station of the automated cutting system and the automated cutting system further comprises: a second station comprising a second support adapted to at least partially support (middle or left roller assembly 30, roller 35) a second material; and means for transferring (0044, overhead crane employing magnetic grabber) the apparatus between the first and second supports; the first torch arm is translatable in the Y-direction (Figs 1, 4, 8, 9, screw member 78, screw shaft 80, motor 82, 0042); the first support (30, 35) comprises an extension (Figs 3, 6, 9, vertical cushions 36, 0034) adapted to hold a portion of the material and the apparatus is configured so that the first torch (20) performs the cutting operation on the material in an area above a slot (Fig 6, middle slot better rollers 35) between the first support and the extension; the first torch arm (Figs 1, 4, right 70, 80, 82) holds only the first torch (right torch 20); the automated cutting system reduces the size of by making the lateral cut along the Y-direction (Figs 1, 9, 0046) of the material while the material moves in an X-direction (rollers 35); the apparatus comprises: a second torch arm translatable in the Y-direction (Figs 1, 3, 4, middle or left ball screw member 78, screw shaft 80, motor 82, 0042) and comprising at least a second torch (middle or left torch) adapted for performing a second cutting operation that forms a second lateral cut in the first material along the Y-direction in a Z-direction of the first material (S) while the first material is supported by the first support (right roller assembly 30, roller 35); and a second deburring means (Fig 1, middle or left deburring devices 64, 74) associated with the second torch arm (gantry assembly 62) and translatable in the Y-direction to perform a second deburring operation by emitting a second oxidizing gas stream that simultaneously removes burrs along the second lateral cut produced by the second torch as the second lateral cut is being produced (0046, moved in synchronization…to achieve a clean kerf with minimal slag).
With respect to the limitations of claim 16, Alexin in view of Evertz discloses the deburring means (Evertz, blowing means 22, Col 3) emits the first oxidizing gas stream in the upward direction in a Y-Z plane.
With respect to the limitations of claims 9 and 10, Alexin in view of Evertz discloses a method of operating the automated cutting system of claim 7 to reduce the size of the material (Alexin, slab S) and produce at least one reduced-size piece therefrom (Alexin, 0046), the method comprising: performing the first cutting operation (Evertz, Figs 1, 2, cutting torch 18, Col 3) and the first deburring operation while the first deburring means is below (Evertz, Fig 1, blowing means 22, Col 4) the first material and the first material is supported and stationary on the first support (Evertz, Col 3, Lines 57-66); removing the first material from the first support (Evertz, Col 3, Lines 13-17); raising the first deburring means (Alexin, gantry assembly 62, sleeve, 65, rails 66, motor 71, 0040); translating the first apparatus in the Y-direction to a second support (Alexin, middle or left roller assembly 35); lowering the first deburring means (Alexin, 62, 65, 66, 71); placing a second material on the second support (Evertz, Col 3, Lines 13-17); and performing a second cutting operation and a second deburring operation while the first deburring means is below the second material and supported on the second support (Col 3, Lines 20-23); the material is a steel slab (Alexin, 0002).

Claims 2, 3, 4, 13, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Alexin (US 2005/0067133) in view of Evertz (US 2009/0214990) as applied to claim 1, further in view of Vogrin (US 5,312,091).
With respect to the limitations of claims 2, 3, 4, 13, 21 and 22, Alexin discloses further comprising means for translating (Fig 1, sleeve 64, guide rail 66, motor 71, 0040) the first and second deburring means (64, 74) in the Z-direction to provide a first position in which the first and second deburring means is above the first support (30, 35) and able to clear the first material supported on the first support; first and second torch arms (3 sets of 70, 80, 82). 
Alexin discloses the claimed invention except for the torch arm extends in an X-direction from an upper frame of the apparatus; a second position in which the first and second deburring means is below the first material while supported on the first support in order to perform the first deburring operation; the first and second deburring means is operable to emit the first and second oxidizing gas stream in an upward direction in a Y-Z plane; the deburring means emits the first oxidizing gas stream in the upward direction transverse to the Y-direction.
However, Vogrin discloses the torch arm (Figs 1-3, carriage 17, torch 18, Col 3) extends in an X-direction from an upper frame (arm 16, Col 3) of the apparatus; a second position in which the deburring means (carriage 30, blowing means 22, Col 3) is below the first material (strip 1) while supported on the first support in order to perform the deburring operation; the deburring means is operable to emit the first oxidizing gas stream in an upward direction (blowing means 22, Col 3, Lines 53-56) in a Y-Z plane; the deburring means emits the oxidizing gas stream in the upward direction (blowing means 22, Col 3, Lines 53-56) transverse to the Y-direction is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to rearrange the automated cutting system of Alexin having first and second torch arms and first and second deburring means with the torch arm extends in an X-direction from an upper frame of the apparatus; a second position in which the first and second deburring means is below the first material while supported on the first support in order to perform the deburring operation; the deburring means is operable to emit the oxidizing gas stream in an upward direction in a Y-Z plane; the deburring means emits the first oxidizing gas stream in the upward direction transverse to the Y-direction of Vogrin for the purpose of locating the torch arms and first deburring means in known and conventional locations that are suitable for cutting up a workpiece into strips with an oxygen cutting installation (Col 3, Lines 20-25).
Additionally, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to rearrange the automated cutting system of Alexin having a first and second torch arms and first and second deburring means with the torch arm extends in an X-direction from an upper frame of the apparatus; a second position in which the deburring means is below the first material while supported on the first support in order to perform the first deburring operation; the deburring means is operable to emit the first oxidizing gas stream in an upward direction of Vogrin, since it has been held that a mere rearrangement of first torch arm and first deburring means without modification of the operation of the device involves only routine skill in the art (see MPEP 2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Alexin (US 2005/0067133) in view of Evertz (US 2009/0214990) as applied to claim 1, further in view of Donze (US 6,334,906).
With respect to the limitations of claim 5, Alexin teaches further comprising means for automatically adjusting the first deburring means (deburring devices 64, 74) to vertically track (rails 66, sleeve 65, motor 71) the shape of the material.  Alexin in view of Evertz disclose the claimed invention except for the first torch arm further comprising means for automatically adjusting to vertically track the shape of the material.  However, Donze discloses the first torch arm (Figs 1-4, cutting member 8, Col 4, torch, Col 3, Lines 54-57) further comprising means for automatically adjusting to vertically track (Col 3, Lines 24-30, Col 5, Lines 10-18, vertical actuator) the shape of the material is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated cutting system of Alexin in view Evertz silent to movement of the first torch arm with the first torch arm further comprising means for automatically adjusting to vertically track the shape of the material of Donze for the purpose of providing a known vertical movement means that allows the first torch arm to be moved along a vertical direction of the workpiece (Col 3, Lines 19-23).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Alexin (US 2005/0067133) in view of Evertz (US 2009/0214990) and Donze (US 6,334,906) as applied to claims 1 and 5, further in view of Komatsu (JP 05-329687).  An English machine translation of the Abstract of Komatsu (JP 05-329687) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 6, Alexin in view of Evertz and Donze discloses an automatic vertical adjusting means as set forth in claim 5.  Alexin in view of Evertz and Donze discloses the claimed invention except for the automatically adjusting means comprises jack screws.  However, Komatsu discloses the vertical adjustment means comprises jack screws (Fig 1, screw jack 14, Abstract) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated cutting system of Alexin in view of Evertz and Donze having automatic vertical adjusting means with the adjusting means comprises jack screws of Komatsu for the purpose of providing a conventional adjustment means that allows a torch to be moved in a vertical direction (Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Alexin (US 2005/0067133) in view of Evertz (US 2009/0214990) as applied to claim 11, further in view of Crees (US 7,560,064) and Alexin ‘054 (US 2005/0067054).
With respect to the limitations of claim 12, Alexin teaches the apparatus further comprising at least a second torch (middle or left torch 20) so as to be simultaneously translatable in the Y-direction with the first torch (right torch 20) and adapted for performing a second lateral cut in the first material along the Y-direction in a Z- direction of the first material (slab S) while the first material is supported by the first support (30, 35).  Alexin in view of Evertz discloses the claimed invention except for the second torch mounted on the first torch arm; and the second torch being arranged relative to the first torch to complete the second lateral cut before the first torch completes the first lateral cut.   However, Crees discloses the second torch (Figs 1, 2, cutting torches 126, Col 5) mounted on the first torch arm (Figs 1, 2, cutting torch carriage 124, Col 5) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated cutting system of Alexin in view of Evertz having multiple torches with the second torch mounted on the first torch arm of Crees for the purpose of providing a known torch carriage system that moves multiple torches along a desired cutting direction (Col 5, Lines 5-10).  
Additionally, Alexin ‘054 the second torch (Figs 1, 5, 7, 8, torches 78, 79, 0060) being arranged relative to the first torch to complete the second lateral cut before the first torch completes the first lateral cut (0060, torch 78 may begin to make a cut from one end of the slab and, approximately 10 seconds later, torch 79 may begin to make a cut from the opposite end of the slab) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated cutting system of Alexin in view of Evertz and Crees having multiple torches with the second torch being arranged relative to the first torch to complete the second lateral cut before the first torch completes the first lateral cut of Alexin ‘054 for the purpose of providing a known configuration that ensures a complete cut of slab (0060).

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Alexin (US 2005/0067133) in view of Evertz (US 2009/0214990) as applied to claims 1, 17 and 18, further in view of Alexin ‘054 (US 2005/0067054).
With respect to the limitations of claim 19, Alexin in view of Evertz discloses the first torch completes the first lateral cut before the second torch completes the second lateral cut, and the second torch completes the second lateral cut to form a combined lateral cut entirely through the material.  However, Alexin ‘054 discloses the first torch completes the first lateral cut before the second torch completes the second lateral cut (0060, torch 78 may begin to make a cut from one end of the slab and, approximately 10 seconds later, torch 79 may begin to make a cut from the opposite end of the slab), and the second torch completes the second lateral cut to form a combined lateral cut entirely through the material (see figure 8) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated cutting system of Alexin in view of Evertz having multiple torches with the first torch completes the first lateral cut before the second torch completes the second lateral cut, and the second torch completes the second lateral cut to form a combined lateral cut entirely through the material Alexin ‘054 for the purpose of providing a known configuration that ensures a complete cut of slab (0060).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Alexin (US 2005/0067133) in view of Evertz (US 2009/0214990) as applied to claims 1, 17 and 18, further in view of Mancuso (US 5,876,162).
With respect to the limitations of claim 20, Alexin teaches the automated cutting system further comprises means for transferring the apparatus in the X-direction away (an overhead crane employing a magnetic grabber, 0044) from the continuous caster machine.  Alexin in view of Evertz discloses the claimed invention except for the first support is located at an exit of a continuous caster machine.  However, Mancuso discloses the first support (Fig 1, rolls 24, Col 3) is located at an exit of a continuous caster machine (Fig 1, conventional steel casting machine, Col 3) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated cutting system of Alexin in view of Evertz silent to continuous caster machine with the first support is located at an exit of a continuous caster machine of Mancuso for the purpose of providing a known configuration that cuts and deburrs a steel slab immediately after the steel slab exits a caster machine, thereby improving the overall efficiency of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/15/2022